NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EARNEST CASSELL WOODS II,                       No. 16-16050

                Plaintiff-Appellant,            D.C. No. 2:04-cv-01225-MCE-AC

 v.
                                                MEMORANDUM*
TOM L. CAREY, Warden; CERVANTES,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Earnest Cassell Woods II, a California state prisoner, appeals pro se from the

district court’s judgment enforcing the terms of a settlement agreement in his 42

U.S.C. § 1983 action alleging deliberate indifference to his serious dental needs.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the district court’s enforcement of a settlement agreement, Doi v.

Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir. 2002), and for clear error the

district court’s findings whether Woods consented to the settlement and intended to

be bound by it, Ahern v. Cent. Pac. Freight Lines, 846 F.2d 47, 48 (9th Cir. 1988).

We affirm.

      The district court did not abuse its discretion by enforcing the parties’

settlement agreement because the district court’s findings that Woods agreed to the

terms, and that Woods did not assent under duress or based on a mistake of fact,

were not clearly erroneous. See Doi, 276 F.3d at 1137-40 (district court did not

abuse its discretion in enforcing settlement agreement where material terms of

agreement were read into the record and parties agreed to them); Jeff D. v. Andrus,

899 F.2d 753, 759 (9th Cir. 1990) (“The construction and enforcement of

settlement agreements are governed by principles of local law which apply to

interpretation of contracts generally.”); see also Cal. Civ. Code § 1550 (elements

of a contract under California law); id. § 1567 (consent not free when obtained

through duress, fraud, undue influence, or mistake).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Woods’s requests for judicial notice, set forth in his reply brief, and Docket


                                          2                                       16-16050
Entry Nos. 5 and 8, are denied.

      AFFIRMED.




                                  3   16-16050